SteveNS, J.,
delivered tlie opinion of the court.
Without setting out the pleadings, the conflicting’ chains of title, or evidence in full, we think it well to state that the disposition of this case is controlled hy Hardy v. Hartman, 65 Miss. 505, 4 So. 545. The decision of this court in the Hardy-Hartman Case has been the subject of attack more than once, and this court has uniformly declined to overrule that case., The decision established a ..rule of property, which should not now be disturbed' The decision was rendered by eminent jurists, who stated that:
“The proposition is to plain for argument that, if a patent issued for the land without these conditions being complied with, it was void.”
The. condition referred to by the court was that condition expressly provided by the statute that:
“Upon the approval and filing of said bond, said secretary of state shall, from time to time as demanded by said company, make out a patent or patents.”
The bond required, according to the previous decision of our court, was not executed. It is contended by counsel for appellant that a different construction has been placed upon this act by the Federal courts, and that there should be uniformity of decision. It is elementary that this court, above all others, has the right to construe the statutes of our own state.
It is contended by counsel that the record in this case does not show noneompliance in the filing of the bond required. '’The record does show an agreement dictated upon the trial of the" case that the bond executed was the same bond shown by the record in the Hardy-Hartman Case. It is true that the record in this case shows the issuance of a patent to the Pearl Biver Improvement & Navigation Company. The title thus attempted to be conveyed by. this patent is now held by the appellants, and, if the bond required was not given, this title in the hands of appellants-*826cannot be upheld. This is a vital defect in appellants’ case, which requires an affirmance of the decree entered by' the trial court.

Affirmed.